IN THE COURT OF APPEALS OF IOWA

                                   No. 20-0071
                               Filed June 3, 2020


IN THE INTEREST OF S.B.,
Minor Child,

S.B., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Rachael E. Seymour,

District Associate Judge.



       A mother appeals the termination of her parental rights. AFFIRMED.




       Jane M. White of Jane M. White Law Office, Des Moines, for appellant

mother.

       Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

       Karl Wolle of Juvenile Public Defender, Des Moines, attorney and guardian

ad litem for minor child.




       Considered by Bower, C.J., and Doyle and Schumacher, JJ.
                                           2


BOWER, Chief Judge.

          A mother appeals the termination of her parental rights.      The mother

contests the grounds for termination, claims termination is not in the child’s best

interests, and requests an additional six months to achieve reunification. We

affirm.

          I. Background Facts & Proceedings

          S.B. and her husband are parents to a child, born in 2017. In November

2018, the parents placed the child for a time with a family friend because they were

unable to care for the child following a major surgery for the mother. In January

2019, the court ordered the child’s removal from the parents and placement in

foster care. The court noted the parents had a history of domestic violence, the

father had untreated substance-abuse problems and mental-health needs, and the

mother was suffering from a significant medical condition.           The child was

adjudicated a child in need of assistance (CINA) in February.

          The mother’s medical condition affected her ability to participate fully in

visitation and services. Due to extended recovery from her surgery, the mother

was physically unable to care for her own needs, much less supervise the child

alone, and generally struggled with mobility. During visits, she relied on the Family

Safety, Risk, and Permanency (FSRP) provider to feed the child and herself,

supervise the child’s play, and change the child’s diaper. Visits were moved from

the home in late summer due to concerns of the cleanliness and safety of the

home, and the mother struggled to attend visits despite rides being offered by

providers and friends.
                                           3


         The father interfered with the mother’s visits and services and did not

provide the mother necessary aid in her recuperation. Throughout the case, the

father continued his pattern of domestic violence against the mother and regularly

used controlled substances. Domestic violence services were offered to both

parents, but neither cooperated. Domestic violence incidents continued to occur

throughout the case, and the parents continued to live together at the time of the

termination hearing.

         The court terminated the mother’s parental rights under Iowa Code section

232.116(1)(h) (2019).1 She appeals.

         II. Standard of Review

         We review termination-of-parental-rights cases de novo. In re A.M., 843
N.W.2d 100, 110 (Iowa 2014). “Grounds for termination must be proven by clear

and convincing evidence.” In re J.E., 723 N.W.2d 793, 798 (Iowa 2006). The

paramount concern in termination proceedings is the best interests of the child. Id.

         III. Analysis

         A. Grounds for termination. The mother contends the State has not

proved the grounds for termination by clear and convincing evidence. The court

terminated her rights under Iowa Code section 232.116(1)(h).

         Under Iowa Code section 232.116(1)(h), the court may terminate the
         rights of a parent to a child if: (1) the child is three years old or
         younger, (2) the child has been adjudicated a CINA under section
         232.96, (3) the child has been out of the parent’s custody for at least
         six of the last twelve months or the last six consecutive months, and
         (4) “[t]here is clear and convincing evidence that the child cannot be
         returned to the custody of the child’s parents as provided in
         section 232.102 at the present time.”


1   The court also terminated the father’s parental rights. He does not appeal.
                                           4

A.M., 843 N.W.2d at 110–11 (alteration in original) (quoting Iowa Code

§ 232.116(1)(h)).

         The mother argues there is insufficient evidence of the fourth element. The

mother asserts that at the time of termination, she had obtained safe and

appropriate housing,2 her medical conditions were improving, and soon she could

care for herself and the child. However, the father also lived in the new apartment

and had yet to participate or cooperate with the offered services. The mother had

been able to change a diaper for the first time one week before the termination

hearing and remained physically unable to care for the child full-time.

         Between the father’s presence in the home and the mother’s inability to fully

care for the child on her own, the child could not be returned to the mother at the

time of the termination hearing.

         B. Best interests of the child. The mother claims termination of her

parental rights is not in the child’s best interests due to the bond between her and

the child.

         When determining the best interests of the child, we “give primary

consideration to the child’s safety, to the best placement for furthering the long-

term nurturing and growth of the child, and to the physical, mental, and emotional

condition and needs of the child.” Iowa Code § 232.116(2); accord A.M., 843
N.W.2d at 112. We consider immediate and long term interests, considering the

parent’s “past performance because it may indicate the quality of care the parent

is capable of providing in the future.” J.E., 723 N.W.2d at 798 (citation omitted).



2   The parents had just signed a lease together on a new residence.
                                           5


       We find no evidence the child looks to the mother to provide any sort of

care, or that the mother is capable of meeting the child’s needs. We do not doubt

the mother loves the child, but she is unable to meet her own needs or provide for

the child and lacks adequate support to help ensure the child is cared for. The

mother continues in an unsafe relationship with the father and has not shown she

is able to protect herself or the child from the father’s abuse. Termination of the

mother’s rights is in the child’s best interests.

       C. Six-month extension. Finally, the mother requests additional time to

achieve reunification with the child. The mother had another surgery scheduled

after the termination hearing, which might improve her mobility. She asserts that

once healed from the surgery, she will be able to care for herself and the child and

will separate from her abusive husband.

       “[O]ur legislature has carefully constructed a time frame to provide a

balance between the parent’s efforts and the child’s long-term best interests.” In

re D.W., 791 N.W.2d 703, 707 (Iowa 2010). After the statutory time period for

termination has passed, termination is viewed with a sense of urgency. In re C.B.,

611 N.W.2d 489, 495 (Iowa 2000). While the court may grant an additional six

months to achieve reunification, the court must “enumerate the specific factors,

conditions, or expected behavioral changes which comprise the basis for the

determination that the need for removal of the child from the child’s home will no

longer exist at the end of the additional six-month period.” Iowa Code

§ 232.104(2)(b).

       Regarding her potential recovery, the mother has not provided any

information from her medical providers indicating she would be physically able to
                                          6


care for the child within six months—with or without her scheduled surgery.

Beyond her physical limitations, we see no indication the mother has made plans

to separate from her abusive husband, much less taken any steps to do so.

       We do not require young children to wait for a stable and responsible parent.

D.W., 791 N.W.2d at 707. The child deserves a safe, stable, and permanent home,

which the mother cannot provide. An extension is unwarranted. We therefore

affirm the termination of the mother’s parental rights.

       AFFIRMED.